Citation Nr: 0920966	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-39 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left eye cataract 
and secondary amblyopia, claimed as residuals of an eye 
injury, an eye implant, and residuals of cataract surgery.  

2.  Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The appellant had active duty from May to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  


FINDINGS OF FACT

1.  A rating decision in August 1989 last denied the 
appellant's claim for service connection for a left eye 
cataract and secondary amblyopia.  He was notified of that 
decision and did not file a notice of disagreement within one 
year of the mailing of that notice.  

2.  Evidence added to the record since the August 1989 rating 
decision is merely cumulative of the evidence that was 
previously of record regarding a left eye injury/cataract.  
It does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  

3.  The medical evidence shows that the appellant's glaucoma 
began many years after his separation from service and that 
it is not related to an injury or disease incurred in 
service.  


CONCLUSIONS OF LAW

1.  Evidence received since the August 1989 rating decision 
that denied service connection for a left eye cataract and 
secondary amblyopia is not new and material and the claim is 
not reopened; the August 1989 rating decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2008).  

2.  The criteria are not met for service connection for 
glaucoma.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A.  Previously denied claim

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The Board observes that the RO in this case appears to have 
considered the appellant's claims de novo, i.e., on the basis 
of all of the evidence of record and without regard to the 
prior denials.  Nevertheless, the United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
must make its own determination as to whether new and 
material evidence has been presented, irrespective of the 
RO's approach.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

The appellant initially filed a claim for service connection 
for an eye condition in April 1975.  A decision of the Board 
in July 1976 denied his claim.  He testified at a hearing in 
conjunction with that appeal that chemicals he used to clean 
floors in service burned his eyes.  Evidence of record at 
that time included the appellant's service treatment records 
and the report of a private eye examination in March 1975.  
The service treatment records showed that the appellant was 
noted to have defective vision in his left eye at the time of 
enlistment examination in April 1967.  The records noted his 
complaint of poor vision in his left eye and of his left eye 
getting blood shot.  Further evaluation shortly after his 
entrance onto active duty revealed the presence of a left eye 
cataract which was determined to have existed prior to 
service and not to have been aggravated by service.  The 
records did not show that the appellant complained of an 
injury to either eye.  Moreover, they showed that there was 
no eye injury.  A Medical Board also found that the appellant 
had amblyopia and refractive error due to the cataract.  The 
Medical Board determined that he did not meet induction 
standards and he was discharged.  The report of the eye 
examination in March 1975 listed a diagnosis of congenital 
cataract of the left eye.  

The July 1976 Board decision denied service connection on the 
basis that the appellant's congenital left eye cataract with 
secondary amblyopia was not a disease or injury for VA 
compensation purposes and that there was no superimposed eye 
injury or disease.  

In an attempt to reopen his claim in 1989, the appellant 
submitted the reports of private eye examinations in February 
1975 and August 1976.  Those reports noted the presence of a 
dense left eye cataract.  The February 1975 examiner noted 
the appellant's report that he injured his left eye during 
service when he got cleaning fluid in it.  

A rating decision in August 1989 determined that the 
appellant had not submitted new and material evidence to 
reopen his claim; he was notified of that decision and did 
not file a notice of disagreement within one year.  

Evidence added to the record since August 1989 consists 
primarily of VA clinic records dated since June 1998 and the 
appellant's own current statements.  An examiner in February 
2001 noted that the appellant had recently been evaluated by 
VA and that he had glaucoma, as well as a left eye implant 
and an early right eye cataract.  He was then taking 
medication for glaucoma.  An April 2004 report of an 
ophthalmology clinic visit shows that the appellant had 
previously undergone removal of his left eye cataract with 
implantation of an intraocular lens.  The report also lists 
diagnoses of chronic open angle glaucoma and an early right 
eye cataract, and indicates that the appellant was then 
taking medication for glaucoma.  The examiner did not comment 
on the etiology or date of onset of the latter conditions.  
Subsequent records reflect continued evaluation and treatment 
for the appellant's bilateral eye conditions.  

None of the additional records, including statements by the 
appellant, provides any further information regarding any eye 
injury during service superimposed on his pre-existing 
congenital left eye cataract.  Nor do the records indicate 
that the diagnosis of a congenital left eye cataract was 
incorrect.  The additional evidence is merely cumulative of 
evidence previously of record, showing continuing treatment 
for a left eye cataract.  Although the records do show that 
the cataract has been surgically removed and replaced with a 
lens implant since August 1989, the records provide no 
information relating to an unestablished fact necessary to 
substantiate the appellant's service connection claim.  They 
do not raise a reasonable possibility of substantiating the 
claim.  

To support the application to reopen his claim, the appellant 
has again reported that his eyes were burned in service by 
exposure to cleaning chemicals and has pointed to clinical 
findings noted in the service treatment records.  However, 
those arguments and treatment records were previously of 
record and were considered by the Board in 1976 and by the RO 
in 1989.  Therefore, they are not new.  

Therefore, the Board concludes that new and material evidence 
has not been presented to reopen the appellant's claim for 
service connection for a left eye cataract and secondary 
amblyopia, claimed as residuals of an eye injury, an eye 
implant, and residuals of cataract surgery.  

B.  Glaucoma

As set forth above, the VA clinic records show that the 
appellant was being treated for chronic open angle glaucoma 
in 2001.  While the records do not reflect the exact date of 
onset of glaucoma, the earliest reports showing the diagnosis 
are dated more than 30 years after his separation from 
service.  The records do not indicate that any examiner has 
related the appellant's glaucoma in any way to service.  
Further, there is no indication in the records that the 
glaucoma is related to the left eye cataract for which he is 
also seeking service connection.  There simply is no medical 
evidence that the appellant's glaucoma, which was first shown 
many years after service, is in any way related to his very 
brief period of service.  

The Board recognizes that the appellant has described an 
incident during service in which his eyes were burned by 
cleaning chemicals, and he has alleged that his glaucoma was 
caused by that injury to his eyes.  While the service 
treatment records, which contain a detailed examination of 
his eyes, note the appellant's eye complaints at the time, 
they show that there was no eye injury.  

The Board finds that an examination to obtain a medical 
opinion is not necessary, because, despite the eye injury 
described by the appellant, the service treatment records 
show that he did not suffer an event, injury, or disease in 
service - other than the eye condition for which service 
connection has been denied - to which his current glaucoma 
might be related.  See 38 C.F.R. § 3.159(c)(4) (2008).  The 
Board finds that there is sufficient competent medical 
evidence on file to make a decision in this case.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Therefore, in the absence of competent, credible evidence 
linking the appellant's current glaucoma to service, the 
Board concludes that the criteria are not met for service 
connection for glaucoma.  

For all the foregoing reasons, the claim for service 
connection for glaucoma must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a May 2007 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate his claims, and of 
his and VA's respective duties for obtaining evidence.  

The required notice was provided before the adverse decision 
in October 2007.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, he 
has received that notice.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Also, the May 2007 letter notified the appellant of 
the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In addition, the Court has also held that, in the context of 
a claim to reopen, required notice must include an 
explanation of 1) the evidence and information necessary to 
establish entitlement to the underlying claim for service 
connection, and 2) what constitutes new and material evidence 
to reopen the claim as determined by the evidence of record 
at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Court further explained that the notice letter must 
describe what evidence would be necessary to substantiate the 
element or elements required to establish the underlying 
claim that were found insufficient in the previous denial.  
Here, the letter the RO sent in May 2007, prior to the 
October 2007 rating decision that denied the claim, provided 
the appellant notice fully complying with Kent.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, all VA 
treatment records identified by the appellant have been 
obtained.  No further development action is necessary.  


ORDER

New and material evidence not having been presented, the 
claim for service connection for a left eye cataract and 
secondary amblyopia, claimed as residuals of an eye injury, 
an eye implant, and residuals of cataract surgery, is not 
reopened.  

Service connection for glaucoma is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


